282 A.2d 681 (1971)
TOWN OF MILTON, By and Through Vincent YUSITIS, Zoning Administrator
v.
Gerard M. BRAULT et al.
No. 75-69.
Supreme Court of Vermont, Chittenden.
June 1, 1971.
Latham, Eastman & Tetzlaff, Burlington, for plaintiff.
John A. Burgess, Montpelier, for defendant.
Before HOLDEN, C. J., and SHANGRAW, BARNEY, SMITH and KEYSER, JJ.
SMITH, Justice.
While the factual situation in the above entitled case differs in some respects from that presented in Town of Milton et al. v. LeClaire, Vt.. 282 A.2d 834, the same legal questions are involved in both cases and they were argued together. For this reason, what has been said in Town of Milton et al. v. LeClaire is equally applicable here and the entry order must be the same.
Decree reversed and cause remanded for purposes of assessing damages pursuant to terms of injunction bond and 12 V.S.A. § 4447.